PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Baker, Donald, L.
Application No. 16/985,863
Filed: 5 Aug 2020
For: Humbucking pair building block circuit for vibrational sensors

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “Petition to Director lancu to Set Aside Rules and Redress Grievances under 37 CFR 1.183” filed September 22, 2020. This decision is also considered in view of the supplemental paper filed January 27, 2021. 

The petition under 37 CFR 1.183 is GRANTED only to the extent that the petition has been reviewed.

While the petition filed September 22, 2020 requested waiver or suspension of the rules such that Examiner David S. Warren not be assigned to examine this application, the supplemental paper filed January 27, 2021 advises that in view of the retirement of Mr. Warren, petitioner’s complaints are moot.

A review of the record reveals that the Examiner of Record in this matter is Jeffrey Donels.

In view thereof, further consideration under 37 CFR 1.183 is unnecessary. 

The petition fee of $200 will not be refunded, since the Office was required to evaluate the merits of the petition before being able to determine that the petition was unnecessary.

If an incorrect assessment has been made by this office, petitioner should re-file the petition. 

In view thereof, there is no further action required by the Office of Petitions as it relates to the petition filed September 22, 2020.

This matter is being referred to Technology Center 2837 for further examination in due course. 

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET